      Case 4:18-cv-00139-AW-MJF Document 145 Filed 02/27/19 Page 1 of 3




                UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                                  TALLAHASSEE DIVISION
DONNY PHILLIPS,
               Plaintiff,
v.                                         Case No. 4:18cv139-MW/CAS
MARK S. INCH, et al.,
                Defendants.
__________________________/
    ORDER ON PLAINTIFF’S PARTIALLY UNOPPOSED MOTION FOR
          LEAVE TO FILE A SUPPLEMENTAL COMPLAINT
       This Court has received Plaintiff’s partially unopposed motion for leave

to file a supplemental complaint for preliminary injunctive relief. ECF No. 143.

This Court construes Plaintiff’s motion as a motion for leave to file a

preliminary injunction. This motion is GRANTED.

       Plaintiff shall file a motion for preliminary injunction on or before March

1, 2019. There is no need to file a supplemental complaint. 1 This Court

recognizes the motion for preliminary injunction make closely (or entirely)

track his motion for leave to file a supplemental complaint. Moreover, Plaintiff

need not refile exhibits to the motion for preliminary injunction. It appears he

has done so. See ECF No. 144.




1 This distinction between Plaintiff’s leave to file a supplemental complaint versus Plaintiff
filing a motion for preliminary injunction may explain why Plaintiff’s motion is partially
unopposed. See ECF No. 143, at 18.
                                                1
     Case 4:18-cv-00139-AW-MJF Document 145 Filed 02/27/19 Page 2 of 3



     In anticipation of Plaintiff’s motion for preliminary injunction, and in

order to promote the orderly and prompt resolution of the motion,

     IT IS ORDERED:

     1. The attorneys for all parties must confer prior to the scheduling

        conference in a good faith effort to reach agreement on the scheduling

        of a hearing on the motion for a preliminary injunction and on other

        procedural and substantive issues relating to the motion, including

        the need for live testimony and the admissibility of declarations.

     2. The Clerk shall set this matter for a telephonic scheduling conference

        on Monday, March 4, 2019.

     3. The attorneys for all parties may confer regarding the date of the

        scheduling conference. This Court will consider rescheduling the

        hearing to another date available on the Court’s calendar. If the

        parties reach such an agreement, the parties shall notify this Court’s

        Courtroom Deputy, Victoria Milton McGee, at (850) 521-3510.

     SO ORDERED on February 27, 2019.


                                   s/Mark E. Walker           ____
                                   Chief United States District Judge




                                      2
Case 4:18-cv-00139-AW-MJF Document 145 Filed 02/27/19 Page 3 of 3




                               3
